Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Priority
This application is a 371 of PCT/EP2017/069203 (filed 7/28/2017) which claims foreign application FRANCE 1657418 (filed 7/29/2016).

Election
Applicant’s election with traverse of Group I in the reply filed on 2/8/2022 is acknowledged. The traverse is based on the arguments that the cited art (WO 97/41208) teaches multilayer dermal equivalent that are superimposed not juxtaposed in the longitudinal direction. It is not persuasive because the claims drawn to a product, thus if the multilayered dermal equivalent taught by cited art turn 90 degree, the two compartments will be side-by-side instead of on top of each other, which read on claimed product. 
Claims 5-10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. However, if the elected product is found allowable the method of making the product will be rejoined.
Only claims 1-4 and 11-14 are under examination. 

Maintenance of Rejections:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorrell (Tissue Engineering, 1996, 2(1):39-49).
Sorrell teaches a dermis equivalents (page 39, title and abstract). 
For Claims 1 and 3: the reference teaches a dermis equivalent comprising: two distinct, juxtaposed dermal compartments (not defined/claimed to be distinct from the fused two layered gels when rotated 90 degree) of different compositions: papillary fibroblasts in one compartment and reticular fibroblasts in another compartment (page 39, abstract, line 2++ and page 41, 4th full paragraph++, for claim 3);. 
For claims 4 and 14, the reference teaches the skin equivalent displaying surface heterogeneity because if the two layered gel turn 90 degree will display heterogeneity: one side comprise papillary fibroblast next to the compartment comprise reticular fibroblasts.

Response to Argument
Applicant’s arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Applicant argued that Sorrell fails to disclose a dermis equivalent with longitudinally juxtaposed compartments.
It is the examiner’s position that claims drawn to a product whose orientation can be flipped, a 90 degree rotation of the two layered product will turn the two layers from on top of each other to two layers next to each other, see drawings below:                                                        
Layer 1
 Layer 2

  
1
2


wherein , the two distinct juxtaposed dermal compartments comprising different compositions turns from on top of each other to next to each other as claimed (longitudinally juxtaposed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sorrell in view of Mine (PLOS ONE, 2008, 3(11), e4066, pages 1-13).
Sorrell teaches what is above as described.
Sorrell does not explicitly teach at least one compartment comprises collagen undergone oxidative modification and the other has not undergone oxidative modification as recited in claim 2.
Mine teaches age/oxidation-related impact of papillary and reticular fibroblast (Fp and Fr) compartment in reconstructed skin (page 10, Fig. 8) which is a new model of skin aging (page 1, abstract, line 8++ and page 11, Fig. 10).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to make dermis equivalent with at least two compartments: one with collagen undergone oxidative modification and the other with collagen not undergone oxidative modification.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach dermis equivalent and Mine teach a new model of skin aging/oxidation (page 1, abstract, line 8++ and page 11, Fig. 10) by comparing young and old skin equivalents (page 11, Fig. 9), therefore it is obvious for one of ordinary skill in the art to combine the teachings of Sorrel and Mine to use collagen with/without oxidative modification in two compartments of the skin equivalent for anticipated success of study the effect of oxidation/aging.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product including use of collagen with and/or without oxidative modification, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Applicant argued that Sorrell fails to disclose a dermis equivalent with longitudinally juxtaposed compartments and Mine does not overcome the deficiencies of Sorrell.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that both Sorrell and Mine teach dermis equivalent and Mine teach a new model of skin aging/oxidation (page 1, abstract, line 8++ and page 11, Fig. 10) by comparing young and old skin equivalents with different oxidation stage (page 11, Fig. 9), therefore it is obvious for one of ordinary skill in the art to combine the teachings of Sorrel and Mine to use collagen with/without oxidative modification in two compartments of the skin equivalent for anticipated success of study the effect of oxidation during aging, for example.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653